DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3, 5-6, 8-10, 14-16 & 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 2, 2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 7, 11-13 & 17-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Masuzawa et al. (US 2012/0245680).
Masuzawa et al. discloses:

1.   A method of controlling a blood pump (e.g., element 1), the method comprising: executing a control command (e.g., via the disclosed controller 11) to temporarily displace an impeller (e.g., element 5) of the blood pump within a pump housing from a first axial position relative to the pump housing to a second axial position a distance away from the first axial position using a vector control method (e.g., via 

2.   The method according to Claim 1, wherein the positive and the negative displacement of the impeller defines an oscillating motion (e.g., [0310]-[0312] & [0296]-[0289]).

4.  The method according to Claim 1, wherein a hydraulic and magnetic suspension system (e.g., via the disclosed electromagnetic means 8a) of the blood pump causes the positive and a negative displacement of the impeller (e.g., [0310]-[0312] & [0296]-[0289]).

7.  The method according to Claim 1, further comprising executing a second control command to temporarily displace the impeller from the first axial position to a fourth axial position a distance away from the first axial position using the vector control method and causing the impeller to move from the fourth axial position to a fifth axial position, the fifth axial position including a positive and a negative displacement of the impeller relative to the first axial position (e.g., [0310]-[0312] & [0296]-[0289]).

11.   A method of controlling a blood pump, the method comprising: detecting a presence of a foreign particle within a pump housing proximate an impeller of the blood pump when the impeller is in a first axial position relative to the pump housing, the first axial position including the impeller being closer in proximity to an outlet of the blood pump than an inlet of the blood pump; executing a control command to temporarily displace the impeller from the first axial position to a second axial position using a vector control method, the second axial position being in a direction toward the inlet of the blood pump; and 

12.  The method according to Claim 11, wherein the positive and the negative displacement of the impeller defines an oscillating motion configured to displace the foreign particle in a direction toward an outlet of the pump housing (e.g., [0310]-[0312] & [0296]-[0289]).

13.  The method according to Claim 11, wherein a hydraulic and magnetic suspension system of the blood pump causes the positive and a negative displacement of the impeller and the displacement of the impeller from the first axial position relative to the pump housing corresponds to a thrust produced by the impeller (e.g., [0310]-[0312] & [0296]-[0289]).

17.   A system for controlling a blood pump comprising: a control circuit for communicating with the blood pump, the control circuit including control circuity configured to: execute a control command to temporarily displace an impeller of the blood pump within a pump housing from a first axial position relative to the pump housing to a second axial position a distance away from the first axial position using a vector control method; and cause the impeller to move from the second axial position to a third axial position, the third axial position including a positive and a negative displacement of the impeller relative to the first axial position {e.g., [0167]-[0174], [0184]-[0193], [0310]-[0312] & (Fig 1)}.

18.  The system according to Claim 17, wherein the positive and the negative displacement of the impeller defines an oscillating motion (e.g., [0310]-[0312] & [0296]-[0289]).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040.  The examiner can normally be reached on Mon-Thu 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.